Citation Nr: 0407096	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bronchial asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1999 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bronchial 
asthma and assigned a 10 percent rating, effective October 
18, 2000.  The veteran appealed the rating assigned.  In a 
November 2002 rating decision, the RO granted an increased 30 
percent rating, effective for October 18, 2000.  The veteran 
has continued her appeal.  

A review of the record reveals that the veteran has raised 
claims for entitlement to service connection for a 
psychiatric disorder secondary to bronchial asthma, and 
entitlement to a total disability rating based on individual 
unemployability.  However, these issues have not been 
addressed by the RO and are not currently before the Board.  
They are referred to the RO for appropriate development.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran contends that her bronchial asthma is more 
severely disabling than the current rating reflects, and 
prevents her from working.  Her disability is currently rated 
30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2003).  Diagnostic Code 6602 provides that a 
30 percent rating is warranted for bronchial asthma if the 
forced expiratory volume at one second (FEV-1) is from 56 to 
70 percent of the predicted value, or if the ratio of FEV-1 
to forced vital capacity (FVC) is from 56 to 70 percent of 
the predicted value, or if daily inhalation or oral 
bronchodilator therapy is required, or if inhalation anti-
inflammatory medication is required.  To warrant the next 
higher 60 percent rating, the evidence must show that the 
FEV-1 is from 40 to 55 percent predicted, the ratio FEV-1/FVC 
is from 40 to 55 percent predicted, at least monthly visits 
to a physician for care of exacerbations are needed, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are needed.  

The veteran was released from active duty in October 2000, 
and VA and private treatment reports currently in the claims 
folder are dated from May 2001 to May 2002.  Pulmonary 
function tests in service, upon VA examination in May 2001, 
and upon private evaluation do not indicate that the 
veteran's FEV-1 or ratio FEV-1/FVC is at either of the values 
required for a 60 percent rating under Diagnostic Code 6602.  

Nevertheless, the veteran may still be awarded a 60 percent 
rating for her bronchial asthma if it requires at least 
monthly visits to a physician for treatment of exacerbations, 
or at least three courses of systemic corticosteroids per 
year.  With regard to making an accurate assessment of either 
of these findings, the Board finds that the current evidence 
is insufficient because it does not cover a long enough 
period of time.  Furthermore, since the veteran's asthma was 
only initially diagnosed in service, many of the treatment 
reports of record document attempts to adjust her 
medications, determine triggers for her asthma, and reduce 
her exposure to environmental allergens.  Therefore, 
additional evidence from June 2002 to the present regarding 
the veteran's history of physician visits for exacerbations, 
and her use of corticosteroids to control her asthma, would 
be helpful in accurately evaluating the service-connected 
condition.  

The Board notes that, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that staged ratings may be assigned where 
appropriate.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  

2.  After obtaining the necessary 
releases from the veteran, current 
treatment reports from the physicians 
identified by the veteran in the claims 
file should be obtained.  Specifically, 
the physicians should be asked to report 
the number of times she has been 
prescribed corticosteroids for her asthma 
from October 2000 to the present.  

3.  The veteran should be asked to 
provide the names and addresses for any 
additional medical care providers who 
treated her for asthma since her 
discharge from service.  After securing 
the necessary releases, these records 
should be obtained.  

4.  After the above-requested development 
is completed, the veteran should be 
scheduled for a VA respiratory 
examination.  The claims file must be 
sent to the examiner for review in 
conjunction with the examination.  
Pulmonary function testing necessary to 
apply the rating criteria should be 
conducted.  A complete history should be 
taken, and the examiner should review all 
treatment records associated with the 
file pursuant to the development sought 
above.  The examiner should document how 
often the veteran has been prescribed 
systemic corticosteroids or 
immunosuppressive medication for the 
treatment of her asthma from October 2000 
to the present.  It should be documented 
how often the veteran experiences an 
exacerbation of bronchial asthma that 
requires a visit to a physician for the 
same period of time.  It should also be 
noted whether the veteran has experienced 
respiratory failure due to her asthma, 
and if so how often.  The examiner should 
also indicate whether the veteran's 
asthma prevents her from engaging in 
substantially gainful employment.  

5.  Upon completion of the above, the 
claim for an increased initial rating for 
asthma should be re-adjudicated, 
including with the assignment of staged 
ratings as appropriate.  If the benefit 
sought is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  Thereafter, 
the case should be returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.  



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


